Exhibit 99.1 NEWS RELEASE MICROCHIP CONTACTS: J. Eric Bjornholt – CFO(480) 792-7804 Gordon Parnell – Vice President of Business Development and Investor Relations(480) 792-7374 MICROCHIP TECHNOLOGY ANNOUNCES AMENDMENT TO DEFINITIVE AGREEMENT FOR ACQUISITION OF SILICON STORAGE TECHNOLOGY, INC. CHANDLER, Arizona – February 23, 2010 – (NASDAQ: MCHP) – Microchip Technology Incorporated, a leading provider of microcontrollers and analog semiconductors, today announced that it entered into an amendment to its February 2, 2010 definitive agreement to acquire Silicon Storage Technology, Inc. (Nasdaq: SSTI).Under the revised terms, SST shareholders would be entitled to receive $3.00 per share in cash compared to $2.85 per share prior to the amendment.This amendment was in response to anoffer made by another party to SST’s Strategic Committee on February 19, 2010. The $3.00 per share represents an approximate 42.8% premium to the amount that the holders of SST common stock would have received under the previously announced merger agreement between SST and Technology Resources Holdings, Inc., and an approximate 61.3% premium to the closing price per share of SST’s stock on November 12, 2009, the last day of trading prior to the announcement of the execution of the definitive merger agreement with Technology Resources Holdings, Inc. The acquisition has been unanimously approved by the Boards of Directors of each company and is expected to close in the second quarter of calendar 2010, subject to approval by SST’s stockholders and other customary closing conditions. “We continue to be excited about this transaction and believe that it remains attractive for both parties for all of the financial and technological reasons that we earlier stated,” said Steve Sanghi, President and CEO.“We're also pleased to add SST's talented employees to our team,” continued Mr.
